UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 08-2477
                                      _____________

                                  LORENZO JOHNSON,
                                             Appellant
                                         v.

                       NEAL MECHLING, SUPERINTENDENT;
                       COMMONWEALTH OF PENNSYLVANIA
                                ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                  (No. 4-04-cv-01564)
                      District Judge: Honorable John E. Jones, III

                                Argued September 30, 2009

                 Re-Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 23, 2012
            On Remand from the United States Supreme Court (No. 11-1053)

     Before: MCKEE, Chief Judge, CHAGARES, and NYGAARD, Circuit Judges.

                                       ____________

                                   JUDGMENT ORDER
                                     ____________

       On July 19, 2004, appellant Lorenzo Johnson filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 challenging his convictions for first degree murder

and conspiracy to commit murder in Pennsylvania state court. The District Court denied

the petition but granted a certificate of appealability with respect to appellant’s claim that

the Commonwealth failed to present sufficient evidence to support his convictions. In a
divided opinion, this Court reversed the District Court’s judgment and remanded with

instructions to grant the writ of habeas corpus. On appeal, the Supreme Court of the

United States reversed this Court’s decision and remanded for further proceedings

consistent with its opinion.

          In accordance with the Supreme Court’s per curiam opinion, Coleman v. Johnson,

132 S. Ct. 2060 (2012), it is hereby ORDERED and ADJUDGED that this Court’s not

precedential opinion, filed October 4, 2011, is hereby VACATED and the judgment of

the District Court for the Middle District of Pennsylvania, entered on March 31, 2008, is

hereby AFFIRMED. Appellant’s motion for briefing and reconsideration of this Court’s

denial of a certificate of appealability with respect to appellant’s Brady claim, filed July

23, 2012, is hereby DENIED. The Clerk is directed to issue the mandate upon the filing

of this judgment order.

                                           By the Court,

                                           /s/ Michael A. Chagares
                                           Circuit Judge

Attest:

/s/Marcia M. Waldron
Clerk

DATED: April 17, 2013